Opinion by
Lewis, C. J., Beatty and BeosNAN
concurring.
In the case of Vesey v. Hermann this Court held that the Recorders who, under Section 32 of Article IV. of the Constitution, become ex officio County Auditors, are those only who are elected under a legislative enactment passed after the adoption of the Constitution; that the Constitution clearly has reference only to Becorders elected by virtue of some law passed after its adoption. This is unquestionably the strict and grammatical construction of the section referred to. It declares that the Legislature shall provide for the election of County Becorders, who shall be ex officio County Auditors. Strictly, this language can have reference only to Becorders elected under a law to be passed at some time in the future with respect to the adaptation of the Constitution. It is claimed by counsel for appellants, however, that, as the plaintiff and defendant in this proceeding were elected to their respective positions after the adoption of the Constitution, this case does not come within the reasoning of the case of Yesey v. Iler-onaTm; that by the adoption of the Constitution, all the laws of the Territory of Nevada not repugnant to it, were also adopted as the laws of the State, and that the election of the appellant to the office of Becorder under the law so adopted, brought him within the spirit of the 32d section, and made him ex officio Auditor. If we depart from the strict literal construction of the section, we will find it difficult if not impossible to say what the intention of the framers of the Constitution was. The election of an individual under a law existing at the time the Constitution was framed, is certainly not within the literal meaning of the provision referred to. The language employed in the Constitution is clear and explicit, and whatever may have been the intention of its framers, we cannot look beyond that language when it is free from all ambiguity.
“ The rule is cardinal and universal that if the law is plain and unambiguous, there is no room for construction or interpretation.”
*414In Fisher v. Blight (2 Cranch. 858), the Supreme Court said: “ Where a law is plain and unambiguous, whether it be expressed in general or limited terms, the Legislature should be intended to mean what they have plainly expressed, and consequently no room is left for construction.”
Again the same Court said:
“ In construing these laws it has been truly stated to be the duty of the Court to effect the intention of the Legislature; but this intention is to be searched for in the words which the Legislature has employed to convey it.” In the case of Notley v. Buck (8 Barn. and Cres. 160, 164), Lord Tenterden said: “ The intention of this Act certainly was to prevent voluntary preferences; the woijds may probably go beyond the intention; but if they do, it rests with the Legislature to make an alteration — the duty of the Court is only to construe and give effect to the provision.” The same learned Judge, in Branding v. Barrington (6 Ib. 467, 475), used the following language: “ Speaking for myself alone, I cannot forbear observing that I think there is always danger in giving effect to what is called the equity of a statute, and that it is much safer and better to rely on and abide by the plain words; although the Legislature might possibly have provided for other cases had their attention been directed to them.”
And Bagley, J., in delivering the opinion in the case of The King v. Inhabitants of Stake Damerel (7 Barn. and Cres. 563), said: “ I do not know how to get rid of the words of this section of the Act of Parliament, and where the Legislature, in a very modern Act of Parliament, have used words of a plain and definite import, it is very dangerous to put upon them a construction the effect of which will be to hold that the Legislature did not mean that which they have expressed.” So Tindell, C. J. (531), said : “ It is the duty of all Courts to confine themselves to the words of the Legislature — nothing adding thereto, nothing diminishing.” The intention of the Legislature is the primary object to be ascertained in the construction of a statute; but how is that to be done ? Recourse should first be had to 'the language employed, and if that be clear and explicit, and there be nothing de hors the statute which would occasion uncertainty, the Courts must give that *415language its strict and grammatical construction. (Sedgwick on Statutory and Constitutional Law, 243.)
There is certainly no ambiguity in the language employed in the section of the Constitution under consideration, nor is there any circumstance that we are aware of from which it can be inferred that the framers of that instrument did not intend exactly what they have expressed in section 32. If we abandon the strict letter, and endeavor to look for the reasons or the policy which induced its adoption, we become at once involved in perplexing doubts and uncertainties; for the argument that it was the policy merely to allow all persons in office at the time of the adoption of the Constitution to continue so, and that as the plaintiff and defendant were elected afterwards, they do not come within the object sought to be attained by the Constitution, may be answered by the fact that it was also the policy of the Convention to make the system of county and township governments uniform throughout the State, and that that system should go into operation at the same time in all the counties of the State.
"We, therefore, think it our duty to adhere to the strict and grammatical construction which was adopted in the case of Vesey v. Hermann.
Judgment affirmed.